Case 5:18-cv-00221-JGB-KK Document 25-1 Filed 11/05/18 Page 1 of 3 Page ID #:257




 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
     Michael Y. Jung, SBN. 245260
 2     Email: jung@luch.com
 3   225 South Lake Avenue, Suite 200
     Pasadena, California 91101-3030
 4   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 5

 6
     Counsel for Plaintiffs, Trustees of the Southern California
     Pipe Trades Health and Welfare Trust Fund, et al.
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                       Case No. ED CV 18-0221 JGB (KKx)
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND; et al.,                MEMORANDUM OF POINTS AND
13                Plaintiffs,                       AUTHORITIES EX PARTE
                                                    APPLICATION FOR ORDER FOR
14                v.                                SERVICE OF PROCESS BY
                                                    REGISTERED PROCESS SERVER
15   ALLOY WELDING, INC., a California
     corporation, et al.,                           Assigned to the Honorable
16
                  Defendants.                       Jesus G. Bernal
17
                                                    [LOCAL RULES 7-19 and 64-2]
18

19
                                                    [NO HEARING REQUIRED]

20

21
           Pursuant to Local Rule 7-19, Judgment Creditors, Trustees of the Southern

22
     California Pipe Trades Health and Welfare Trust Fund, et al., submit the following

23
     memorandum of points and authorities in support of their ex parte application for an

24
     order authorizing any writs of execution issued in this matter to be served by a private

25
     process server.

26
      I.   SUMMARY OF FACTS.

27
           Judgment was entered on September 21, 2018, in favor of Judgment Creditors

28
     and against Alloy Welding, Inc. and Robert Gutierrez, an individual doing business as

     1281964                               1                 Memorandum of Points & Authorities
Case 5:18-cv-00221-JGB-KK Document 25-1 Filed 11/05/18 Page 2 of 3 Page ID #:258




 1   “Alloy Welding” (“Judgment Debtors”). Declaration of Michael Y. Jung in Support of
 2   Ex Parte Application for Order for Service of Process by Registered Process Server
 3   (“Decl. Jung”), ¶ 2. Said Judgment has not been vacated or reversed and the amount of
 4   $44,899.06, exclusive of interest, is owing and unpaid. There is no stay of execution.
 5   Decl. Jung, ¶ 2.
 6    II.   CALIFORNIA LAW ALLOWS ASSETS TO BE COLLECTED BY WRIT
 7          OF EXECUTION.
 8          A California judgment creditor may levy upon accounts receivable and other
 9   intangibles by serving a writ of execution and a notice of levy on the account debtor.
10   CAL.CIV.PROC.CODE §§ 700.010, 700.170(a). This method of levy is incorporated by
11   Rule 69(a) of the Federal Rules of Civil Procedure. FED.R.CIV.P. 69(a).
12   III.   THE COURT MAY HEAR THIS EX PARTE APPLICATION WITHOUT
13          NOTICE PURSUANT TO LOCAL RULE 7-19.2.
14          Judgment Creditors request that this Court hear the present ex parte application
15   without notice to Judgment Debtors, as permitted by Local Rule 7-19.2. Judgment
16   Creditors are concerned that if Judgment Debtors became aware of plans to serve a
17   writ of execution by way of notice of this ex parte application, the subject assets would
18   be removed and dissipated before Judgment Creditors could act. Decl. Jung, ¶ 5.
19   IV.    THE COURT MAY ASSIGN THE TASK OF LEVYING TO A PRIVATE
20          PERSON UNDER LOCAL RULE 64-2.
21          Although the United States Marshal remains the levying officer in civil cases,
22   this Court may appoint a licensed private process server to serve a writ of execution on
23   third parties holding assets of a judgment debtor. See Local Rule 64-2. The United
24   States Marshal no longer performs services of certain types of levies, including bank
25   levies. Decl. Jung, ¶ 4. Judgment Creditors therefore request an order from this Court
26   authorizing service of writs of execution in this matter by a licensed private process
27   server. The Judgment Debtors will receive proper notice of any levy pursuant to
28   CAL.CIV.PROC.CODE § 699.540

      1281964                              2                 Memorandum of Points & Authorities
Case 5:18-cv-00221-JGB-KK Document 25-1 Filed 11/05/18 Page 3 of 3 Page ID #:259




 1   V.    CONCLUSION.
 2         For the reasons set forth above, Judgment Creditors respectfully request that this
 3   Court grant the within ex parte application and issue an order authorizing writs of
 4   execution in this case to be served by a licensed private process server.
 5

 6                                    Respectfully Submitted,
 7   Dated: November 5, 2018          LAQUER URBAN CLIFFORD & HODGE LLP
 8
                                      By: /s/ Michael Y. Jung
 9                                      Michael Y. Jung
10                                      Counsel for Plaintiffs, Trustees of Operating
                                        Engineers Pension Trust, et al.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1281964                                3                 Memorandum of Points & Authorities
